Citation Nr: 1119798	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-21 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for a hiatal hernia with gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a skin disease or disability to include residuals of a removal of a ganglion cyst on the right fifth finger, Grover's disease, dermatitis, and an undiagnosed illness.

4.  Entitlement to service connection for a left shoulder disability to include residuals of a left shoulder fracture with rotator cuff tendonitis, and an undiagnosed illness.

5.  Entitlement to service connection for a knee disability to include patellar tendonitis, and an undiagnosed illness.

6.  Entitlement to service connection for bilateral Achilles tendon disability, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1982 to July 2008, including service in the Southwest Asia Theater of Operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection for a hiatal hernia and assigned an initial noncompensable rating.  This decision also denied his claims for service connection for bilateral hearing loss, residuals of the removal of a ganglion cyst to the right fifth finger, Grover's disease, status-post left shoulder fracture, bilateral knee patellar tendonitis and bilateral Achilles tendonitis.

Service connection has been granted for tinnitus, a neck disability, and the hiatal hernia with GERD.  These conditions are all evaluated as noncompensable.  The RO has not considered whether the Veteran would be entitled to a 10 percent rating for multiple noncompensable disabilities under 38 C.F.R. § 3.324 (2010).  This matter is referred to the agency of original jurisdiction for initial consideration.

The issues of entitlement to service connection for a skin disease or disability, left shoulder disability, knee disability, and Achilles disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's hiatal hernia with GERD is manifested by complaints of heartburn or pyrosis that occurs approximately every two weeks without persistently recurrent epigastric distress, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, or impairment of health.

2.  The Veteran does not have current hearing loss disability as defined by VA regulations.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for a hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.114, Diagnostic Code (DC) 7346 (2010).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim for a compensable rating for a hiatal hernia with GERD arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the Veteran's claim for an initial compensable rating for a hiatal hernia.

The Veteran was provided with VCAA notice in a July 2008 letter.  This letter informed him of the evidence required to substantiate his claim for service connection for bilateral hearing loss.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  This letter was provided prior to the initial adjudication of the Veteran's claim.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the July 2008 letter, prior to the initial adjudication of the Veteran's claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(4).  

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records have been obtained.  He has been afforded a VA audiological and general medical examination and sufficient medical opinions have been obtained.  This general medical examination, along with the Veteran's statements and treatment records, is sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the rating assigned for his hiatal hernia claim on appeal, he has not indicated that his symptoms have worsened since his last VA examination.

In addition, the Veteran has not reported any post service treatment.  As neither the Veteran nor his representative has indicated that there is any outstanding pertinent evidence, VA may proceed with the consideration of his claims.


Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

For hiatal hernias, a 10 percent rating is warranted for two or more of the symptoms for the 30 percent rating of less severity.  A 30 percent rating is warranted with persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Hiatal Hernia 

A July 2008 QTC examination conducted for VA just prior to the Veteran's discharge from service, reflects the Veteran's complaints of heartburn approximately two times per month that lasted for two hours.  Dysphagia, epigastric pain, scapular pain, arm pain, hematemesis, the passing of black-tarry stools, reflex, regurgitation, nausea or vomiting were denied.  This condition did not affect his general body health nor had it affected his body weight.  He was able to perform daily functions during flare-ups and he did not receive any treatment for the condition.  Physical examination was negative for striae on the abdominal wall, abdominal distension, distension of the superficial veins, ostomy, tenderness to palpation, splenomegaly, ascites, liver enlargement or aortic aneurysm.  

Following this examination, a diagnosis of GERD was not made as there was no pathology to render such a diagnosis.  There was no anemia or findings of malnutrition.

A July 2008 private upper gastrointestinal (UGI) study performed several days before the VA examination, revealed a hiatal hernia with mild reflex and no additional abnormalities.

In undated addendum to the July 2008 QTC examination, the examiner reviewed the UGI but declined to change his findings.  He explained that a diagnosis of GERD was based on a complete assessment to include subjective manifestations, response, the need for treatment, histologic, gross pathologic and/or partial thromboplastin time (ptt) study findings.  This distinguished the actual disease state from the physiological reflux (i.e., normal).  The examiner opined that the Veteran did not have GERD, and that there was no significance to the UGI revealing a hiatal hernia with mild reflux, and that there was no diagnosis.

In statements received since his discharge from service, the Veteran has reported no specific symptoms of GERD or hiatal hernia.  He has asserted only that the condition "should be evaluated higher."

A compensable rating for a hiatal hernia requires at least two of the following symptoms: persistently recurrent epigastric distress with dysphagia, pyrosis or regurgitation accompanied by substernal or arm or shoulder pain.  The Veteran reported episodic heartburn at the July 2008 examination, but reported no other symptoms and specifically denied dysphagia, regurgitation, arm or shoulder pain.  

While the UGI was interpreted as showing mild reflux, this has not resulted in any reported symptomatology other than the episodic heartburn.  The examiner found essentially no current symptomatology and the Veteran has reported only one of the symptoms, heartburn (also known as pyrosis) needed for a compensable rating under DC 7346.  Dorland's Illustrated Medical Dictionary 1587 (31st ed.2007).  As noted above, the Veteran has reported no symptomatology or treatment since service.  Because there is no evidence that he has two or more of the listed symptoms needed for a compensable rating, his disability does not meet or approximate the criteria for such a rating.  38 C.F.R. §§ 4.7, 4.21, 4.114, DC 7346.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  There is no section that provides a basis upon which to assign a higher rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's hiatal hernia is manifested by reports of occasional heartburn, or pyrosis, a symptom that is contemplated by the rating criteria.  As the rating criteria contemplate this manifestation, referral for consideration of an extraschedular rating is not warranted.


Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

A claim for TDIU arises where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (20) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); cf. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (holding that an initial rating appeal did not involve TDIU where the Roberson requirements were not met).

The Veteran has not alleged, and there is no other evidence showing, unemployability.  Further consideration of TDIU is therefore not warranted.  Id.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Bilateral Hearing Loss Claim

The Veteran contends that he has bilateral hearing loss as a result of his in-service noise exposure.

A January 1982 service entrance examination was negative for any relevant abnormalities and the Veteran denied suffering from hearing loss in an accompanying Report of Medical History (RMH).  An accompanying audiological examination reveals the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	15	10	15	10	5
Left	 	15	10	5	10	5

A March 1988 audiological examination reveals the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	5	0	0	0	0
Left	 	0	0	5	10	15

A July 1999 audiological examination noted that the Veteran was routinely noise exposed and reveals the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	10	0	5	5	0
Left	 	0	-5	5	15	20

A March 2003 audiological examination reveals the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	5	-5	10	5	5
Left	 	15	0	10	20	20

A November 2004 audiological examination reveals the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	5	0	10	15	25
Left	 	10	-5	5	0	10

A February 2008 audiological examination reveals the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	0	0	10	0	0
Left	 	5	0	15	20	25

The Veteran complained of hearing loss in a March 2008 RMH.

An April 2008 audiological examination reveals the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	5	0	5	5	0
Left	 	5	0	10	15	30

Complaints of left-sided hearing loss following a long history of noise exposure as an Infantry Officer and Special Operations Officer were reported in a May 2008 treatment note.  Physical examination revealed the tympanic membranes to be intact and was negative for the loss of tympanic membrane landmarks, retraction of the tympanic membrane or bulging.  The middle ear was normal, Weber's test was normal and Rinne's test was normal.  An audiogram was suggestive of noise induced hearing loss for the left ear and was within normal limits for the right ear.  An assessment of left noise-induced sensorineural hearing loss was made.

A July 2008 QTC audiological examination completed for VA just prior to the Veteran's discharge from service reflects the Veteran's complaints of left ear hearing loss, particularly in noisy situations.  He was exposed to loud weapons and aircraft for most of his military career and fired his weapons with his right hand.  He reported participation in hunting and recreational shooting while using hearing protection and also used power tools with hearing protection.  He was exposed to loud music without hearing protection.  A history of ear disease, head trauma or ear trauma was denied.  External ear examination and auricle examination were within normal limits.  

Audiometry testing revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	10	-5	5	5	0
Left	 	10	5	15	25	35

Maryland CNC speech conduction testing performed by the July 2008 QTC examiner was 100 percent bilaterally.  Following this examination, the examiner opined that there was no diagnosis of bilateral hearing loss as there was no pathology to render such a diagnosis.

Although the Veteran credibly reported difficulty hearing during the course of the appeal, he does not have current hearing loss as defined by VA regulations.   See 38 C.F.R. § 3.385.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of a current disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

As the evidence of record is negative for any bilateral hearing loss disability as defined by VA regulations, and there has been no reported change in the Veteran's hearing since the last examination, the evidence is against a finding that the Veteran has current hearing loss disability.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable rating for a hiatal hernia with GERD is denied.

Entitlement to service connection for bilateral hearing loss is denied.



REMAND

The record reveals that the Veteran is a Gulf War veteran who served in the Southwest Asia Theater of Operations.  The available service treatment records document a variety of complaints, including knee pain, left shoulder pain, various skin conditions and the removal of a ganglion cyst.  Service treatment records document assessments of Grover's disease, knee patellar tendonitis, left labral pathology versus rotator cuff tear and Achilles tendonitis.  

The July 2008 QTC examination found that there was no pathology to support diagnoses of any of these diseases or disabilities, but noted that the Veteran had complaints of pain in the knees and Achilles and tenderness in the shoulder as well as episodes of what seemed like folliculitis to the examiner.  The Veteran generally complained of a skin disability, pinky tightness and pain in his knees, ankles and left shoulder during the July 2008 QTC examination.

For veterans with service in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A.    § 1117 (West 2002); 38 C.F.R. § 3.317 (2010); 75 Fed. Reg. 59,970 (Sept. 29, 2010), 75 Fed Reg. 61,356, Oct. 5, 2010, 75 Fed. Reg. 61,997 (Oct. 7, 2010) (to be codified at 38 C.F.R. § 3.317).  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Veteran has complained of many of the symptoms of an undiagnosed illness enumerated in 38 C.F.R. § 3.317(a)(3) and these claimed disabilities have not been attributed to a known diagnosis.  The July 2008 QTC examination shows that the relevant examination findings were normal, and the examiner did not find that diagnosed illnesses or disabilities were present.  It does not appear that the examiner took into account the Veteran's reports of current symptomatology.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007). It is also not clear whether the Veteran's reports constituted objective signs of undiagnosed illnesses.  A new VA examination is therefore required.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should arrange for the Veteran to undergo VA Gulf War protocol examination, for an opinion as to whether there are objective signs of undiagnosed illness involving the skin, left shoulder, knees or Achilles.  The examiner is advised that the Veteran's reports can constitute objective signs or symptoms.

Prior to the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for the opinions expressed, should be set forth in the examination report.  Sustainable reasons and bases must be given for any opinion rendered.

The examiner should specify whether there are objective signs of undiagnosed illness involving the skin, left shoulder, knees or Achilles.

If diagnosed skin, left shoulder, knee or Achilles disabilities or diseases are identified; the examiner should provide an opinion as to whether these diagnosed conditions are as likely as not related to diseases or injuries in service.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

2.  The RO/AMC should review the examination report(s) to ensure that it (they) contain(s) all information and opinions requested in this remand.

3.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


